                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                   Plaintiffs,                             4:18CR3088

      vs.
                                                 MEMORANDUM AND ORDER
JOHN CHRISTOPHER GOOD,

                   Defendant.


      Defendant John Christopher Good has filed a second motion to sever,
(Filing No. 551). Good asks “this Court order his case and the counts against Mr.
Good severed from the counts of other Defendants and order that Mr. Good
undergo a separate trial of each and all counts against him.” (Filing No. 551, at
CM/ECF p. 1). He further requests that the court order “the Government to
deliver to the Court for in camera inspection any statement by the Defendant the
Government intends to use as evidence.” (Filing No. 551, at CM/ECF p. 1). Good
has filed a new brief, but he also “affirmatively relies upon his previous filings and
requests that the court consider them in connection with this renewed motion
(#339–342 & 461).” (Filing No. 552).


      Good argues the indictment against him is materially different than that
against any other remaining defendant. Specifically, Defendant argues:

      • He is the only defendant raising the Religious Freedoms Restoration
        Act as an affirmative defense, (Filing No. 552, at CM/ECF p. 1), and he
        “is the only defendant whose defense will involve proving that he had
        no personal benefit or gain except to ‘pay kindness forward’ by helping
        a young couple,” (Filing No. 552, at CM/ECF p. 5);
      • He did no business and engaged in no activity with Eric Beringer or
        John Glidden, two of the defendants, (Filing No. 552, at CM/ECF p. 2);

      • He never dealt with or conducted business with co-defendants
        Anayancy Castro Hernandez, Suni Sarahi Sanchez Delgado, Osvaldo
        Sanchez Delgado, Aracely Heredia Martinez, Mayra P. Jimenez,
        Asiyadeth Jimenez Castellon, (Filing No. 552, at CM/ECF p. 2);

      • He may wish to testify or cross-examine witnesses on some issues,
        while refusing to present evidence on other issues, but those choices
        may be impacted if his case is not severed, (Filing No. 552, at CM/ECF
        p. 7); and

      • The evidence against the 7 or 8 defendants joined with Good is highly
        likely to “spillover” and result in the jury’s use of the cumulative
        evidence against Good, (Filing No. 552, at CM/ECF pp. 6, 8).

      Good argues the government’s evidence is insufficient to support the
allegations within the indictment; specifically, he claims the discovery received
from the government does not support the allegation that Good and others
agreed to warn each other about possible enforcement actions. And if any such
evidence exists, he asks for an order requiring the government to produce the
evidence to the court for in camera review. (Filing No. 552, at CM/ECF p. 3).


      The court has previously denied Good’s motion to sever and motion for in
camera review without prejudice. (Filing No. 505). Good offers no new arguments
or evidence in support of the renewed motion. As this court previously held,
“Good has failed to show how his First Amendment defense is irreconcilable with
the positions or defenses his co-defendants will assert at trial. Good’s affirmative
defense does not warrant granting a motion for severance.” (Filing No. 505, at
CM/ECF p. 5). And while Good does not believe the government can prove its
case, as stated in the court’s prior order, “issues of joinder and severance are not


                                         2
determined on the alleged strength or weakness of the evidence, but on the
allegations of the indictment.” (Filing No. 505, at CM/ECF p. 5). The court also
rejected Good’s argument that he will be prejudiced by the volume of evidence
presented against his co-defendants if his case is not severed; that Good had
“failed to show he would be prejudiced by a joint trial, or that any prejudice may
not be addressed by proper jury instructions.” (Filing No. 505, at CM/ECF pp. 6-
7, 9). Finally, as to Defendant’s claim that options to testify and cross-examine at
trial may be altered if his case is not severed, “severance is not mandatory every
time a defendant wishes to testify to one charge, but remain silent on another. If
that were the law, a court would be divested of all control over the matter of
severance and the choice would be entrusted to the defendant.” Holmes v. Gray,
526 F.2d 622, 626 (7th Cir. 1975) (citing Baker v. United States, 401 F.2d 958,
976 (D.C. Cir. 1968).


      As to Good’s request for an order requiring production of evidence for the
court’s in camera review, the United States assures it has and will continue to
comply with all Rule 16 requirements. Good has presented no evidence to the
contrary.


      Good requests an in camera inspection of the evidence against Good to
determine whether the government can prove its case. (Filing No. 552, at
CM/ECF p. 3). But “[i]t is the jury's role, not the judge's, to find the facts essential
to a criminal conviction.” United States v. White Horse, 807 F.2d 1426, 1429 (8th
Cir. 1986). “[T]he trial judge's role, as it relates to determining whether the
elements essential to a criminal conviction have been established, is extremely
limited; he instructs the jury on the law applicable to the issues raised at trial. The
next two steps are for the jury. The jury first determines the facts, then it applies




                                           3
the law to those facts.” White Horse, 807 F.2d at 1430 (citing United States v.
Gleason, 726 F.2d 385, 388 (8th Cir. 1984)).

      If indictments were to be held open to challenge on the ground that
      there was inadequate or incompetent evidence before the grand
      jury, the resulting delay would be great indeed. The result of such a
      rule would be that before trial on the merits a defendant could
      always insist on a kind of preliminary trial to determine the
      competency and adequacy of the evidence before the grand jury.
      This is not required by the Fifth Amendment. An indictment returned
      by a legally constituted and unbiased grand jury, like an information
      drawn by the prosecutor, if valid on its face, is enough to call for trial
      of the charge on the merits. The Fifth Amendment requires nothing
      more.

Costello v. U.S., 350 U.S. 359, 363 (1956). See also United States v. Williams,
504 U.S. 36, 55 (1992)(holding a court cannot dismiss an otherwise valid
indictment even if the prosecutor failed to present exculpatory evidence to the
grand jury); United States v. Johnson, 767 F.2d 1259, 1275 (8th Cir.
1985)(holding a facially valid indictment should not be dismissed for insufficient
evidence if there is some competent evidence to sustain the charge issued).


      Defendant Good has raised no new evidence or arguments to support
severance, and no basis for ordering production for in camera review. The court
finds no basis for modifying its prior order.

      Accordingly,

      IT IS ORDERED that Defendant Good’s motion to sever, (Filing No. 551),
is denied.

      July 30, 2019.                            BY THE COURT:

                                                s/ Cheryl R. Zwart
                                                United States Magistrate Judge

                                          4
